UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q [x]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2011 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Registrant; State of Incorporation; Address; and Telephone Number IRS Employer Identification No. 1-11337 INTEGRYS ENERGY GROUP, INC. (A Wisconsin Corporation) 130 East Randolph Street Chicago, Illinois60601-6207 (312) 228-5400 39-1775292 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule12b-2 of the Exchange Act. Large accelerated filer [X] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Common stock, $1 par value, 78,290,072 shares outstanding at May 2, 2011 INTEGRYS ENERGY GROUP, INC. QUARTERLY REPORT ON FORM 10-Q For the Quarter Ended March 31, 2011 TABLE OF CONTENTS Page FORWARD-LOOKING STATEMENTS 1 - 2 PART I. FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS (Unaudited) 3 Condensed Consolidated Statements of Income 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 5 CONDENSED NOTES TO FINANCIAL STATEMENTS OF Integrys Energy Group, Inc. and Subsidiaries 6 - 38 Page Note 1 Financial Information 6 Note 2 Cash and Cash Equivalents 7 Note 3 Risk Management Activities 8 Note 4 Restructuring Expense 13 Note 5 Investments in Affiliates, at Equity Method 14 Note 6 Inventories 15 Note 7 Goodwill and Other Intangible Assets 15 Note 8 Short-Term Debt and Lines of Credit 17 Note 9 Long-Term Debt 18 Note 10 Income Taxes 19 Note 11 Commitments and Contingencies 20 Note 12 Guarantees 25 Note 13 Employee Benefit Plans 26 Note 14 Stock-Based Compensation 27 Note 15 Comprehensive Income 28 Note 16 Common Equity 29 Note 17 Variable Interest Entities 30 Note 18 Fair Value 30 Note 19 Miscellaneous Income 33 Note 20 Regulatory Environment 33 Note 21 Segments of Business 36 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 39 - 54 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 55 ITEM 4. Controls and Procedures 56 -i- Page PART II. OTHER INFORMATION 57 ITEM 1. Legal Proceedings 57 ITEM 1A. Risk Factors 57 ITEM 6. Exhibits 57 Signature 58 EXHIBIT INDEX 59 12 Computation of Ratio of Earnings to Fixed Charges Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act and Rule 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934 for Integrys Energy Group, Inc. Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act and Rule 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934 for Integrys Energy Group, Inc. 32 Written Statement of the Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. Section 1350 for Integrys Energy Group, Inc. 101* Financial statements from the Quarterly Report on Form 10-Q of Integrys Energy Group, Inc. for the quarter ended March31, 2011, filed on May 4, 2011, formatted in XBRL: (i) the Condensed Consolidated Statements of Income; (ii) the Condensed Consolidated Balance Sheets; (iii) the Condensed Consolidated Statements of Cash Flows; and (iv) the Condensed Notes To Financial Statements tagged as blocks of text. *In accordance with Rule 406T of Regulation S-T, the information in these exhibits shall not be deemed to be "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to liability under that section, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, except as expressly set forth by specific reference in such filing. -ii- Commonly Used Acronyms in this Quarterly Report on Form 10-Q AMRP Accelerated Main Replacement Program ATC American Transmission Company LLC BACT Best Available Control Technology CAA Clean Air Act EEP Enhanced Efficiency Program EPA United States Environmental Protection Agency FERC Federal Energy Regulatory Commission FTRs Financial Transmission Rights GAAP United States Generally Accepted Accounting Principles IBS Integrys Business Support, LLC ICC Illinois Commerce Commission ICR Infrastructure Cost Recovery IRS United States Internal Revenue Service ITC Investment Tax Credit LIFO Last-in, First-out MERC Minnesota Energy Resources Corporation MGU Michigan Gas Utilities Corporation MISO Midwest Independent Transmission System Operator, Inc. MPSC Michigan Public Service Commission MPUC Minnesota Public Utility Commission N/A Not Applicable NOI Notice of Intent NOV Notice of Violation NSG North Shore Gas Company OCI Other Comprehensive Income PELLC Peoples Energy, LLC PGL The Peoples Gas Light and Coke Company PSCW Public Service Commission of Wisconsin SEC United States Securities and Exchange Commission UPPCO Upper Peninsula Power Company WDNR Wisconsin Department of Natural Resources WPS Wisconsin Public Service Corporation WRPC Wisconsin River Power Company -iii- Forward-Looking Statements In this report, Integrys Energy Group and its subsidiaries make statements concerning expectations, beliefs, plans, objectives, goals, strategies, and future events or performance.Such statements are "forward-looking statements" within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended.Forward-looking statements are subject to assumptions and uncertainties; therefore, actual results may differ materially from those expressed or implied by such forward-looking statements.Although Integrys Energy Group and its subsidiaries believe that these forward-looking statements and the underlying assumptions are reasonable, they cannot provide assurance that such statements will prove correct. Forward-looking statements include, among other things, statements concerning management's expectations and projections regarding earnings, regulatory matters, fuel and natural gas costs, sources of electric energy supply, coal and natural gas deliveries, remediation costs, environmental expenditures, liquidity and capital resources, trends, estimates, completion of construction projects, and other matters. Forward-looking statements involve a number of risks and uncertainties.Some risks that could cause results to differ from any forward-looking statement include those described in Item 1A of Integrys Energy Group's Annual Report on Form 10-K for the year ended December 31, 2010, as may be amended or supplemented in Part II, Item 1A of Integrys Energy Group's subsequently filed Quarterly Reports on Form 10-Q (including this report).Other risks and uncertainties include, but are not limited to: ● Resolution of pending and future rate cases and negotiations (including the recovery of deferred costs) and other regulatory decisions impacting Integrys Energy Group's regulated businesses; ● The individual and cumulative impact of recent and future federal and state regulatory changes, including legislative and regulatory initiatives regarding deregulation and restructuring of the electric and natural gas utility industries; financial reform; health care reform; changes in environmental and other regulations, including but not limited to, greenhouse gas emissions, other environmental regulations impacting coal-fired generation facilities, energy efficiency mandates, renewable energy standards, and reliability standards; and changes in tax and other laws and regulations to which Integrys Energy Group and its subsidiaries are subject; ● Current and future litigation and regulatory proceedings, enforcement actions or inquiries, including but not limited to, manufactured gas plant site cleanup, third-party intervention in permitting and licensing projects, compliance with CAA requirements at generation plants, and prudence and reconciliation of costs recovered in revenues through automatic gas cost recovery mechanisms; ● The impacts of changing financial market conditions, credit ratings, and interest rates on the liquidity and financing efforts of Integrys Energy Group and its subsidiaries; ● The residual risks related to exiting parts of Integrys Energy Group's nonregulated energy services business, including settling certain provisions of the related sales agreements at costs greater than anticipated; ● The risks associated with changing commodity prices (particularly natural gas and electricity) and the available sources of fuel, natural gas, and purchased power, including their impact on margins, working capital, and liquidity requirements; ● Resolution of audits or other tax disputes with the IRS and various state, local, and Canadian revenue agencies; ● The effects, extent, and timing of additional competition or regulation in the markets in which Integrys Energy Group's subsidiaries operate; ● The retention of market-based rate authority; ● The risk associated with the value of goodwill or other intangibles and their possible impairment; ● Investment performance of employee benefit plan assets and the related impact on future funding requirements; ● Changes in technology, particularly with respect to new, developing, or alternative sources of generation; -1- ● Effects of and changes in political and legal developments, as well as economic conditions and the related impact on customer demand, including the ability to attract and retain customers for the nonregulated energy services business and to adequately forecast energy usage for Integrys Energy Group's customers; ● Potential business strategies, including mergers, acquisitions, and construction or disposition of assets or businesses, which cannot be assured to be completed timely or within budgets; ● The direct or indirect effects of terrorist incidents, natural disasters, or responses to such events; ● The effectiveness of risk management strategies, the use of financial and derivative instruments, and the ability to recover costs from customers in rates associated with the use of those strategies and financial and derivative instruments; ● The risk of financial loss, including increases in bad debt expense, associated with the inability of Integrys Energy Group's and its subsidiaries' counterparties, affiliates, and customers to meet their obligations; ● Customer usage, weather, and other natural phenomena; ● The utilization of tax credit and loss carryforwards; ● Contributions to earnings by non-consolidated equity method and other investments, which may vary from projections; ● The effect of accounting pronouncements issued periodically by standard-setting bodies; and ● Other factors discussed elsewhere herein and in other reports filed by Integrys Energy Group from time to time with the SEC. Except to the extent required by the federal securities laws, Integrys Energy Group and its subsidiaries undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. -2- PART I.FINANCIAL INFORMATION Item 1.Financial Statements INTEGRYS ENERGY GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended March 31 (Millions, except per share data) Utility revenues $ $ Nonregulated revenues Total revenues Utility cost of fuel, natural gas, and purchased power Nonregulated cost of fuel, natural gas, and purchased power Operating and maintenance expense Net (gain) loss on Integrys Energy Services' dispositions related to strategy change ) Depreciation and amortization expense Taxes other than income taxes Operating income Miscellaneous income Interest expense ) ) Other expense ) ) Income before taxes Provision for income taxes Net income from continuing operations Discontinued operations, net of tax Net income Preferred stock dividends of subsidiary ) ) Net income attributed to common shareholders $ $ Average shares of common stock Basic Diluted Earnings per common share (basic) Net income from continuing operations $ $ Discontinued operations, net of tax - - Earnings per common share (basic) $ $ Earnings per common share (diluted) Net income from continuing operations $ $ Discontinued operations, net of tax - - Earnings per common share (diluted) $ $ Dividends per common share declared $ $ The accompanying condensed notes are an integral part of these statements. -3- INTEGRYS ENERGY GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31 December 31 (Millions) Assets Cash and cash equivalents $ $ Collateral on deposit Accounts receivable and accrued unbilled revenues, net of reserves of $43.1 and $41.9, respectively Inventories Assets from risk management activities Regulatory assets Deferred income taxes Prepaid federal income tax and taxes receivable Other current assets Current assets Property, plant, and equipment, net of accumulated depreciation of $2,944.3 and $2,900.2, respectively Regulatory assets Assets from risk management activities Goodwill Other long-term assets Total assets $ $ Liabilities and Equity Short-term debt $ $ Current portion of long-term debt Accounts payable Liabilities from risk management activities Accrued taxes Regulatory liabilities Temporary LIFO liquidation credit - Other current liabilities Current liabilities Long-term debt Deferred income taxes Deferred investment tax credits Regulatory liabilities Environmental remediation liabilities Pension and other postretirement benefit obligations Liabilities from risk management activities Asset retirement obligations Other long-term liabilities Long-term liabilities Commitments and contingencies Common stock - $1 par value; 200,000,000 shares authorized; 78,225,735 shares issued; 77,855,023 shares outstanding Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Shares in deferred compensation trust ) ) Total common shareholders' equity Preferred stock of subsidiary - $100 par value; 1,000,000 shares authorized; 511,882 shares issued; 510,495 shares outstanding Noncontrolling interest in subsidiaries Total liabilities and equity $ $ The accompanying condensed notes are an integral part of these statements. -4- INTEGRYS ENERGY GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31 (Millions) Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Discontinued operations, net of tax ) ) Depreciation and amortization expense Recoveries and refunds of regulatory assets and liabilities Net unrealized losses on nonregulated energy contracts Bad debt expense Pension and other postretirement expense Pension and other postretirement contributions ) ) Deferred income taxes and investment tax credits (Gain) loss on sale of assets ) Equity income, net of dividends ) ) Other ) Changes in working capital Collateral on deposit ) ) Accounts receivable and accrued unbilled revenues ) ) Inventories Other current assets Accounts payable ) ) Temporary LIFO liquidation credit Other current liabilities ) ) Net cash provided by operating activities Investing Activities Capital expenditures ) ) Proceeds from the sale or disposal of assets Capital contributions to equity method investments ) ) Other ) Net cash used for investing activities ) ) Financing Activities Short-term debt, net ) Proceeds from sale of borrowed natural gas - Purchase of natural gas to repay natural gas loans - ) Repayment of long-term debt ) ) Payment of dividends Preferred stock of subsidiary ) ) Common stock ) ) Issuance of common stock Payments made on derivative contracts related to divestitures classified as financing activities ) ) Other ) ) Net cash used for financing activities ) ) Change in cash and cash equivalents - continuing operations Change in cash and cash equivalents - discontinued operations Net cash provided by investing activities - Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying condensed notes are an integral part of these statements -5- INTEGRYS ENERGY GROUP, INC. AND SUBSIDIARIES CONDENSED NOTES TO FINANCIAL STATEMENTS March31, 2011 NOTE1FINANCIAL INFORMATION The condensed consolidated financial statements of Integrys Energy Group, Inc. have been prepared pursuant to the rules and regulations of the SEC for Quarterly Reports on Form 10-Q and in accordance with GAAP.Accordingly, these condensed consolidated financial statements do not include all of the information and footnotes required by GAAP for annual financial statements.These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes in the Integrys Energy Group Annual Report on Form 10-K for the year ended December31,2010. The condensed consolidated financial statements are unaudited, but, in management's opinion, include all adjustments (which, unless otherwise noted, include only normal recurring adjustments) necessary for a fair presentation of such financial statements.Financial results for this interim period are not necessarily indicative of results that may be expected for any other interim period or for the year ending December31,2011. Change in Accounting Policy During the fourth quarter of 2010, Integrys Energy Group changed its method of accounting for ITCs from the flow-through method to the deferral method.Under the flow-through method, which was used prior to this change in accounting policy, Integrys Energy Group reduced the provision for income taxes by the amount of the ITC in the year in which the credit was received.Under the deferral method, Integrys Energy Group records the ITC as a deferred credit and amortizes such credit as a reduction to the provision for income taxes over the life of the asset that generated the ITC. The change in accounting policy only impacted financial statement line items for the nonregulated energy services segment because the application of regulatory requirements resulted in deferral of such credits for the regulated utility segments. The following table reflects the impacts of the change in accounting policy on Integrys Energy Group's condensed consolidated financial statements: -6- For the Three Months Ended March31, 2010 (Millions, except per share data) As Originally Reported Adjustments Retrospectively Adjusted Condensed Consolidated Statements of Income Depreciation and amortization expense $ $ ) $ Provision for income taxes ) Net income from continuing operations Net income Net income attributed to common shareholders Earnings per common share (basic) Net income from continuing operations $ $ $ Earnings per common share (basic) The change in accounting policy to adopt the deferral method for ITCs also impacted previously reported amounts within the Condensed Consolidated Statements of Cash Flows.Although there was no overall impact on net cash provided by operating activities within the Condensed Consolidated Statements of Cash Flows, certain line items classified within this category were adjusted to reflect the retrospectively adjusted amounts included in the table above.These line items were: net income, depreciation and amortization expense, and deferred income taxes and investment tax credits. NOTE2CASH AND CASH EQUIVALENTS Short-term investments with anoriginal maturity of three months or less are reported as cash equivalents. The following is supplemental disclosure to the Integrys Energy Group Condensed Consolidated Statements of Cash Flows: Three Months Ended March31 (Millions) Cash paid for interest $ $ Cash paid for income taxes Significant noncash transactions were: Three Months Ended March31 (Millions) Construction costs funded through accounts payable $ $ Equity issued for reinvested dividends Equity issued for stock-based compensation plans -7- NOTE3RISK MANAGEMENT ACTIVITIES The following tables show Integrys Energy Group's assets and liabilities from risk management activities. March31, 2011 (Millions) Balance Sheet Presentation * Risk Management Assets Risk Management Liabilities Utility Segments Non-hedge derivatives Natural gas contracts Current $ $ Natural gas contracts Long-term FTRs Current Petroleum product contracts Current - Coal contract Current - Coal contract Long-term - Cash flow hedges Natural gas contracts Current - Nonregulated Segments Non-hedge derivatives Natural gas contracts Current Natural gas contracts Long-term Electric contracts Current Electric contracts Long-term Foreign exchange contracts Current Foreign exchange contracts Long-term Cash flow hedges Natural gas contracts Current Natural gas contracts Long-term Electric contracts Current Electric contracts Long-term Current Long-term Total $ $ * All derivatives are recognized on the balance sheet at their fair value unless they qualify for the normal purchases and sales exception.Integrys Energy Group continually assesses its contracts designated as normal and will discontinue the treatment of these contracts as normal if the required criteria are no longer met.Assets and liabilities from risk management activities are classified as current or long-term based upon the maturities of the underlying contracts. -8- December31, 2010 (Millions) Balance Sheet Presentation * Risk Management Assets Risk Management Liabilities Utility Segments Non-hedge derivatives Natural gas contracts Current $ $ Natural gas contracts Long-term FTRs Current Petroleum product contracts Current - Coal contract Current - Coal contract Long-term - Cash flow hedges Natural gas contracts Current - Nonregulated Segments Non-hedge derivatives Natural gas contracts Current Natural gas contracts Long-term Electric contracts Current Electric contracts Long-term Foreign exchange contracts Current Foreign exchange contracts Long-term Fair value hedges Interest rate swaps Current - Cash flow hedges Natural gas contracts Current Natural gas contracts Long-term Electric contracts Current Electric contracts Long-term Current Long-term Total $ $ * All derivatives are recognized on the balance sheet at their fair value unless they qualify for the normal purchases and sales exception.Integrys Energy Group continually assesses its contracts designated as normal and will discontinue the treatment of these contracts as normal if the required criteria are no longer met.Assets and liabilities from risk management activities are classified as current or long-term based upon the maturities of the underlying contracts. The following table shows Integrys Energy Group's cash collateral positions: (Millions) March31, 2011 December31, 2010 Cash collateral provided to others $ $ Cash collateral received from others * * Reflected in other current liabilities on the Condensed Consolidated Balance Sheets. Certain of Integrys Energy Group's derivative and nonderivative commodity instruments contain provisions that could require "adequate assurance" in the event of a material adverse change in Integrys Energy Group's creditworthiness, or the posting of additional collateral for instruments in net liability positions, if triggered by a decrease in credit ratings.The following table shows the aggregate fair value of all derivative instruments with specific credit-risk related contingent features that were in a liability position: (Millions) March31, 2011 December31, 2010 Integrys Energy Services $ $ Utility segments -9- If all of the credit-risk related contingent features contained in commodity instruments (including derivatives, nonderivatives, normal purchase and normal sales contracts, and applicable payables and receivables) had been triggered, Integrys Energy Group’s collateral requirement would have been as follows: (Millions) March31, 2011 December31, 2010 Collateral that would have been required: Integrys Energy Services $ $ Utility segments Collateral already satisfied: Integrys Energy Services Letters of credit Cash - - Utility segments Letters of credit - - Cash - - Collateral remaining: Integrys Energy Services Utility segments Utility Segments Non-Hedge Derivatives Utility derivatives include natural gas purchase contracts, a coal purchase contract, financial derivative contracts (futures, options, and swaps), and FTRs used to manage electric transmission congestion costs.The futures, options, and swaps were used by both the electric and natural gas utility segments to mitigate the risks associated with the market price volatility of natural gas supply costs, the costs of gasoline and diesel fuel used by utility vehicles, and the cost of coal transportation. The tables below show the unrealized gains (losses) recorded related to non-hedge derivatives at the utilities. Three Months Ended March31 (Millions) Financial Statement Presentation Natural gas contracts Balance Sheet – Regulatory assets (current) $ $ ) Natural gas contracts Balance Sheet – Regulatory assets (long-term) ) Natural gas contracts Balance Sheet – Regulatory liabilities (current) ) ) Natural gas contracts Balance Sheet – Regulatory liabilities (long-term) - Natural gas contracts Income Statement – Utility cost of fuel, natural gas, and purchased power - FTRs Balance Sheet – Regulatory assets (current) FTRs Balance Sheet – Regulatory liabilities (current) ) ) Petroleum product contracts Balance Sheet – Regulatory liabilities (current) N/A Petroleum product contracts Income Statement – Operating and maintenance expense ) Coal contract Balance Sheet – Regulatory assets (current) ) N/A Coal contract Balance Sheet – Regulatory assets (long-term) ) N/A Coal contract Balance Sheet – Regulatory liabilities (long-term) ) N/A The utilities had the following notional volumes of outstanding non-hedge derivative contracts: March31, 2011 December31, 2010 Purchases Other Transactions Purchases Other Transactions Natural gas (millions of therms) N/A N/A FTRs (millions of kilowatt-hours) N/A N/A Petroleum products (barrels) N/A N/A Coal contract (millions of tons) N/A N/A -10- Cash Flow Hedges PGL uses natural gas contracts designated as cash flow hedges to hedge changes in the price of natural gas used to support operations.The natural gas used to support operations is not a component of the natural gas recovered from customers on a one-for-one basis.These contracts extend through April2012.PGL had the following notional volumes of outstanding contracts that were designated as cash flow hedges: Purchases March31, 2011 December31, 2010 Natural gas (millions of therms) Changes in the fair values of the effective portions of these contracts are included in OCI, net of taxes.Amounts recorded in OCI related to these cash flow hedges will be recognized in earnings when the hedged transactions occur, or if it is probable that the hedged transaction will not occur.The tables below show the amounts related to cash flow hedges recorded in OCI and in earnings. Unrealized Loss Recognized in OCI on Derivative Instruments (Effective Portion) Three Months Ended March31 (Millions) Natural gas contracts $
